DETAILED ACTION
	The following is an Examiner’s Amendment in response to Applicant’s amendment filed June 4, 2021 and interview held with Ms. Shannon Hughes Mastik on June 7, 2021.  Applicant’s June 4th amendment amended claims 1 and 16.  Currently Claims 1-24 are pending.  Claims 1 and 16 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1-24 in the previous office action are withdrawn in response to Applicant’s amendments to the claims.
	The 35 U.S.C. 103(a) rejections of claims 1-24 in the previous office action are withdrawn in response to Applicant’s amendments to the claims. 

Response to Arguments
Applicant’s arguments, see Page 11, filed June 4, 2021, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1-24 has been withdrawn. 
Applicant’s arguments, see Page 11, filed June 4, 2021, with respect to 35 U.S.C. 103(a) have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejections have been withdrawn. 



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Shannon Hughes Mastik.

Amendments to the Claims:
	Claims 25-34  (Cancelled)   


ALLOWANCE
	The following is a notice of allowance in response to Applicant’s amendment filed June 4, 2021 and the interview held June 7, 2021.  Currently Claims 1-24 are pending and allowed herein.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art Manning et al. and Odayappan et al. fail to teach or suggest either singularly or in combination A computer-implemented method/system of tracking device information for devices within a plant environment having a multiplicity of plant assets,  the method comprising:
obtaining, by each of the set of plant assets associated with respective computer readable memories and processors, device state data for each respective plant asset wherein the plant assets are physical devices that perform physical control functions within a process plant:
storing, by the computer readable memory associated with each plant asset, the obtained device state data for each respective plant asset; storing, by a computing device, within a database a set of project data for each of a plurality of commissioning projects, each set of project data including a list of which plant assets are associated with each of the plurality of commissioning projects within the plant, wherein the commissioning projects include one or more of bringing the plant assets off-line or bringing the plant assets on-line; accessing, by the computing device, via a communication link, the device state data as stored in the computer readable memory of each of the plant assets within a particular commissioning project; monitoring, by the computing device, one or more project metrics, and one or more device conditions of interest in real-time, based on accessing device state data for the each of the plant assets within the particular commissioning project without accessing device state data for plant assets not within the particular commissioning project; and presenting, by the computing 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623